      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 1 of 12 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN DOE,                                              )
                                                       )
       PLAINTIFF,                                      )
                                                       )       Case No.: 20-cv-4065
       vs.                                             )
                                                       )
CITY OF CHICAGO and FIREFIGHTER                        )
WILLIAM REGAN,                                         )
                                                       )
       DEFENDANTS.                                     )

                                     COMPLAINT AT LAW

       NOW COMES the Plaintiff, JOHN DOE, by and through his attorneys, Blake Horwitz,

Esq., and Jeffrey C. Grossich, Esq., of The Blake Horwitz Law Firm, Ltd., and pursuant to this

Complaint at Law against the above-named Defendants, CITY OF CHICAGO and

FIREFIGHTER WILLIAM REGAN, states as follows:

                                I.    JURISDICTION AND VENUE

       1.      The jurisdiction of this Court is invoked pursuant to the Civil Rights Act, 42 U.S.C.

§ 1983; the Judicial Code, 28 U.S.C. § 1331 and § 1343(a); the Constitution of the United States;

and this Court’s supplementary jurisdiction powers.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b), as all or some of the parties reside

in this District and the events giving rise to the claims occurred in this District.

                                          II.     PARTIES

       3.      PLAINTIFF JOHN DOE (hereinafter “PLAINTIFF”) is a resident of Illinois and a

citizen of the United States.

       4.      PLAINTIFF is Black.




                                                   1
     Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 2 of 12 PageID #:2




         5.    DEFENDANT FIREFIGHTER WILLIAM REGAN (“DEFENDANT REGAN”)

was at all times material and relevant hereto employed by and acting on behalf of DEFENDANT

CITY OF CHICAGO.

         6.    DEFENDANT REGAN is Caucasian.

         7.    DEFENDANT CITY OF CHICAGO is a duly incorporated municipal corporation

and is the employer and principal of DEFENDANT REGAN. At all times material to this

Complaint, DEFENDANT REGAN was acting under color of state law, ordinance and/or

regulation, statutes, custom and usage of DEFENDANT CITY OF CHICAGO.

                                        III.   FACTS

         8.    In July 2018, PLAINTIFF was enrolled in a paramedic training program at

Malcolm X College.

         9.    As part of the paramedic training program, PLAINTIFF was assigned to participate

in “ride-alongs” with the Chicago Fire Department.

         10.   These “ride-alongs” consisted, in part, of PLAINTIFF spending the night at a

Chicago Fire Department firehouse.

         11.   PLAINTIFF participated in “ride-alongs” with the Chicago Fire Department for the

purpose of learning how to be a paramedic.

         12.   PLAINTIFF was an intern of the Chicago Fire Department.

         13.   On July 20, 2018, PLAINTIFF was assigned to perform a “ride-along” at Chicago

Fire Department Engine 126/Truck 49, located at 7313 South Kingston Avenue, Chicago, Illinois

60649.

         14.   On July 20, 2018, at approximately 6:30 p.m., PLAINTIFF was present at Chicago

Fire Department Engine 126/Truck 49.



                                               2
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 3 of 12 PageID #:3




        15.     On July 20, 2018, at approximately 6:30 p.m., DEFENDANT REGAN was present

at Chicago Fire Department 126/Truck 49.

        16.     On July 20, 2018, at approximately 6:30 p.m., PLAINTIFF and DEFENDANT

REGAN were sitting next to each other at the dinner table at Chicago Fire Department 126/Truck

49.

        17.     DEFENDANT REGAN asked PLAINTIFF if PLAINTIFF wanted to get in the

shower with DEFENDANT REGAN.

        18.     DEFENDANT REGAN told PLAINTIFF there was a pool in the basement of

Chicago Fire Department 126/Truck 49.

        19.     DEFENDANT REGAN said to PLAINTIFF, “I can teach you how to swim naked.”

        20.     DEFENDANT REGAN said to PLAINTIFF, “I can teach you how to play Marco

Polo naked.”

        21.     DEFENDANT REGAN put his hand on PLAINTIFF’S left leg.

        22.     DEFENDANT REGAN put his hand on PLAINTIFF’S genitals.

        23.     DEFENDANT REGAN grabbed PLAINTIFF’S genitals.

        24.     PLAINTIFF did not consent to being touched by DEFENDANT REGAN.

        25.     When DEFENDANT REGAN grabbed PLAINTIFF’S genitals, PLAINTIFF’S

movement was restricted.

        26.     When DEFENDANT REGAN grabbed PLAINTIFF’S genitals, PLAINTIFF was

not free to leave.

        27.     After DEFENDANT REGAN grabbed PLAINTIFF’S genitals, PLAINTIFF

informed other Chicago Fire Department personnel at Chicago Fire Department Engine 126/Truck

49.



                                              3
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 4 of 12 PageID #:4




          28.   In response, at least four Chicago Fire Department Battalion Chiefs arrived at

Chicago Fire Department Engine 126/Truck 49.

          29.   PLAINTIFF told the Chicago Fire Department Battalion Chiefs and other personnel

that he wanted to report the conduct of DEFENDANT REGAN.

          30.   Multiple Chicago Fire Department Battalion Chiefs and other personnel tried to

threaten and coerce PLAINTIFF into not reporting the conduct of DEFENDANT REGAN.

          31.   Chicago Fire Department Battalion Chiefs and other personnel told PLAINTIFF,

“It was just firehouse horseplay.”

          32.   Chicago Fire Department Battalion Chief Dan Mullaney told PLAINTIFF, “He

[DEFENDANT REGAN] was just playing around.”

          33.   Chicago Fire Department Battalion Chiefs and other personnel told PLAINTIFF

that DEFENDANT REGAN wanted to apologize.

          34.   PLAINTIFF told the Chicago Fire Department Battalion Chiefs and other personnel

that he wanted to call the police.

          35.   Multiple Chicago Fire Department Battalion Chiefs and other personnel tried to

threaten and coerce PLAINTIFF into not calling the police.

          36.   PLAINTIFF called the police and the police arrived.

          37.   After the police arrived, multiple Chicago Fire Department Battalion Chiefs and

other personnel tried to discredit PLAINTIFF.

          38.   A Chicago Fire Department Captain, referring to PLAINTIFF, told police, “This

motherfucker doesn’t know what he’s talking about.”

          39.   Multiple Chicago Fire Department Battalion Chiefs and other personnel lied to the

police.



                                                4
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 5 of 12 PageID #:5




       40.    Multiple Chicago Fire Department Battalion Chiefs and other personnel actively

impeded a police investigation.

       41.    Multiple Chicago Fire Department Battalion Chiefs and other personnel actively

tried to cover up for the actions of DEFENDANT REGAN.

       42.    Multiple Chicago Fire Department Battalion Chiefs and other personnel told police

that they did not know who allegedly touched PLAINTIFF. This was false, as the Battalion Chiefs

and other personnel knew that DEFENDANT REGAN had touched PLAINTIFF.

       43.    On July 20, 2018, while PLAINTIFF was present at Chicago Fire Department

Engine 126/Truck 49, PLAINTIFF was being taught by DEFENDANT REGAN.

       44.    On July 20, 2018, while PLAINTIFF was present at Chicago Fire Department

Engine 126/Truck 49, PLAINTIFF was subordinate to DEFENDANT REGAN.

       45.    On July 20, 2018, while PLAINTIFF was present at Chicago Fire Department

Engine 126/Truck 49, PLAINTIFF was in a subordinate position to DEFENDANT REGAN.

       46.    On July 20, 2018, while PLAINTIFF was present at Chicago Fire Department

Engine 126/Truck 49, PLAINTIFF had to follow instructions given to him by DEFENDANT

REGAN.

       47.    Alternatively, DEFENDANT REGAN’S touching of PLAINTIFF was not a

personal matter.

       48.    Alternatively, DEFENDANT REGAN’S touching of PLAINTIFF was not

motivated by personal animosity on the part of DEFENDANT REGAN.

       49.    Alternatively, DEFENDANT REGAN’S touching of PLAINTIFF was not for

DEFENDANT REGAN’S sexual gratification.




                                              5
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 6 of 12 PageID #:6




       50.     Alternatively, DEFENDANT REGAN grabbed PLAINTIFF’S genitals for, inter

alia, the following reasons: to assert DEFENDANT REGAN’S authority, to enforce the Chicago

Fire Department chain-of-command, to initiate PLAINTIFF into Chicago Fire Department

firehouse culture, to test PLAINTIFF’S willingness to be part of the firehouse group dynamic, and

to test PLAINTIFF’S willingness to be a team player.

       51.     Alternatively, there exists a culture of hazing and horseplay within the Chicago Fire

Department.

       52.     Alternatively, the culture of hazing and horseplay within the Chicago Fire

Department is implicitly approved of, promoted, and encouraged by policymakers, supervisors,

and management within the Chicago Fire Department.

       53.     Alternatively, by making sexual comments to PLAINTIFF and grabbing

PLAINTIFF’S genitals, DEFENDANT REGAN was acting in conformity with and/or reinforcing

the hazing and horseplay culture within the Chicago Fire Department.

       54.     Alternatively, DEFENDANT REGAN’S behavior in making sexual comments to

PLAINTIFF and grabbing PLAINTIFF’S genitals was implicitly and explicitly approved of,

promoted, and encouraged by policymakers, supervisors, and management within the Chicago Fire

Department.

                                      COUNT I
              Fourth Amendment Unlawful Seizure Pursuant to 42 U.S.C. § 1983
                               (DEFENDANT REGAN)

       55.     PLAINTIFF realleges paragraphs 1-54 set forth above.

       56.     DEFENDANT REGAN violated PLAINTIFF’S clearly established constitutional

right to be free from unlawful searches and seizures.




                                                 6
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 7 of 12 PageID #:7




       57.     The conduct of DEFENDANT REGAN alleged above violated the Fourth

Amendment to the United States Constitution.

       58.     The aforementioned actions of DEFENDANT REGAN were the direct and

proximate cause of the constitutional violations set forth above, and PLAINTIFF suffered

damages.

       WHEREFORE, PLAINTIFF respectfully requests that this Honorable Court enter

judgment in favor of PLAINTIFF and against DEFENDANT REGAN, and award compensatory

damages, punitive damages, court costs, attorneys’ fees, and such other relief that this Honorable

Court deems just and equitable.

                                       COUNT II
                   Indemnification Claim Pursuant to 745 ILCS 10/9-102
                         (DEFENDANT CITY OF CHICAGO)

       59.     PLAINTIFF realleges paragraphs 1-58 set forth above.

       60.     DEFENDANT CITY OF CHICAGO is the employer of DEFENDANT REGAN.

       61.     DEFENDANT REGAN, as alleged above, committed the acts under color of law

in the scope of his employment by DEFENDANT CITY OF CHICAGO.

       62.     Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102, DEFENDANT

CITY OF CHICAGO is liable for any judgments for compensatory damages arising from

DEFENDANT REGAN’S actions.

       WHEREFORE, should DEFENDANT REGAN, in his individual capacity, be found liable

for any of the alleged counts in this cause, PLAINTIFF demands that, pursuant to 745 ILCS 10/9-

102, DEFENDANT CITY OF CHICAGO pay any judgment obtained against DEFENDANT

REGAN.




                                                7
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 8 of 12 PageID #:8




                                     COUNT III
                                    Monell Claim
                            (DEFENDANT CITY OF CHICAGO)

       63.    PLAINTIFF realleges paragraphs 1-58 set forth above.

       64.    It is the custom, practice, and/or policy of Chicago Fire Department personnel

and/or their supervisors/agents and/or other employees of the Chicago Fire Department to perform

the following acts and/or omissions:

              a. generate false documentation to cover-up for the misconduct of fellow fire
                 department personnel;

              b. fabricate documents concerning acts of misconduct that have occurred by
                 fellow firefighters;

              c. engage in acts of sexual misconduct;

              d. engage in the excessive use of force;

              e. fail to properly discipline personnel from said fire department who have
                 committed acts of sexual misconduct and/or excessive use of force;

              f. fail to properly investigate complaints;

              g. fail to take proper remedial action against personnel from said fire department
                 who have committed acts of sexual misconduct and/or excessive use of force;

              h. allow misconduct to occur in various types and severity such that all fire
                 department personnel believe that they can engage in sexual misconduct and/or
                 excessive force without repercussions and/or significant repercussions;

              i. fail to provide adequate sanctions/discipline to fire department personnel who
                 commit acts of sexual misconduct and/or excessive force; and

       65.    This practice and/or custom, as alleged above, has gone unchecked and has been

allowed to exist in the Chicago Fire Department for a significant period of time, so much so that

fire department personnel recognize that they will not be punished for committing said acts. In

fact, said acts are either permitted or quietly consented to by superiors of the Chicago Fire

Department in order to permit said conduct to reoccur.

                                               8
      Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 9 of 12 PageID #:9




       66.      A code of silence exists among Chicago Fire Department personnel. This code of

silence obstructs the legal process (preventing the free flow of honest information with regard to

acts of misconduct). This code of silence contributes to the generation of secrets regarding

misconduct within the Chicago Fire Department.

       67.      Since 2008, the Chicago Fire Department has paid out nearly $92 million in

workplace discrimination lawsuits.

       68.      On November 1, 2011, then-Captain Mark Altman of the Chicago Fire Department

swore at and then violently threw to the ground twice Chicago Police Officer and marine diver

Joseph Smith during a water rescue in the Chicago River.

       69.      A federal jury found Captain Altman liable for these acts on October 24, 2014.

       70.      A judgment of $1,331,779.15 was entered against Captain Altman.

       71.      That jury found that Captain Altman should pay to Mr. Smith $5,000.00 in punitive

damages.

       72.      Captain Altman paid the punitive damages award.

       73.      Mr. Smith settled with the City of Chicago for $1,122,490.00 in compensatory

damages.

       74.      Mr. Smith’s attorneys were paid $479,334.03 in attorneys’ fees by the City of

Chicago.

       75.      Captain Altman was never demoted in connection with the injuries he inflicted onto

Joseph Smith.

       76.      Captain Altman was never disciplined in connection with the injuries he inflicted

onto Joseph Smith.




                                                9
     Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 10 of 12 PageID #:10




        77.   After Captain Altman paid the punitive damages award, he was then promoted

within the Chicago Fire Department.

        78.   As a result of the injuries that Mr. Smith sustained from the use of excessive force

by Captain Altman, Mr. Smith underwent two surgeries, one to his neck and one to his back.

        79.   Mr. Smith has returned to work on a permanent light-duty restriction due to the

injuries that were inflicted upon him by Captain Altman.

        80.   Jennifer Manzella, a civilian, engaged in sexual acts for money with Chicago Fire

Department firefighters at Engine 11, located at 5343 North Cumberland Avenue, Chicago,

Illinois.

        81.   On January 20, 2018, approximately a dozen Chicago Fire Department firefighters

were disciplined for allowing another firefighter to engage in sexual acts at a firehouse on the

South Side of Chicago.

        82.   On April 6, 2018, a Chicago Fire Department paramedic was placed on leave

because he repeatedly masturbated in full view of his coworkers at a firehouse on the South Side

of Chicago.

        83.   Chief Raney of the Chicago Fire Department made sexual remarks to and requested

sexual favors from a female Chicago Fire Department paramedic. Raney demanded a sexual

relationship from the paramedic, referencing “blow jobs” in his communications with her.

        84.   Chicago Fire Department firefighter George Olifer sexually harassed a Chicago

Fire Department paramedic and posted a picture of her in her bra and underwear on Facebook,

without her consent.




                                               10
    Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 11 of 12 PageID #:11




       85.     Ambulance Commander George Bedon repeatedly made sexually suggestive

statements to three separate paramedics of the Chicago Fire Department and physically touched

and attempted to kiss them without consent.

       86.     Bedon made sexually suggestive statements to these Chicago Fire Department

paramedics, including: “What color are your nipples?”, “Do you wear a thong?”, “What kind of

underwear are you wearing?”, “I can tell what kind of underwear you’re wearing,” that they

“looked good,” and that they had a “good body.”

       87.     On November 3, 2017, Eric Heard, who served as a deliveryman for a local delivery

service, delivered bunker gear to Captain John Jakubec of the Chicago Fire Department. At that

time, Captain Jakubec grabbed Mr. Heard’s buttocks, struck Mr. Heard on the head, grabbed Mr.

Heard’s delivery receipt, rubbed it on Captain Jakubec’s genitals, and made sexual noises. Captain

Jakubec’s coworkers at the Chicago Fire Department lied to Internal Affairs investigators about

the incident in an attempt to cover up Captain Jakubec’s misconduct.

       88.     On March 28, 2018, Chicago Fire Department Firefighter John Copeland was

punched in the face twice by his superior, Chicago Fire Department Lieutenant Leonard Johnson.

As a result of the incident, Lieutenant Johnson was found guilty of criminal battery in violation of

720 ILCS 5.0/12-3(A)(1).

       89.     As a direct and proximate result of the aforementioned acts and omissions by

DEFENDANT CITY OF CHICAGO, there exists a custom, practice, policy, and/or pattern, either

implicit or explicit, by DEFENDANT CITY OF CHICAGO, in which Chicago Fire Department

personnel cover up for the wrongful and/or illegal acts of their colleagues.




                                                11
    Case: 1:20-cv-04065 Document #: 1 Filed: 07/10/20 Page 12 of 12 PageID #:12




       90.    Said custom, practice, policy, and/or pattern by DEFENDANT CITY OF

CHICAGO encourages, endorses, is willfully ignorant to, or otherwise promotes wrongful acts

such as those committed by DEFENDANT REGAN.

       91.    As a direct and proximate result of the aforesaid custom, practice, policy, and/or

pattern, either implicit or explicit, by DEFENDANT CITY OF CHICAGO, PLAINTIFF was

injured in a personal and pecuniary manner.

       WHEREFORE, PLAINTIFF respectfully requests that this Honorable Court enter

judgment in favor of PLAINTIFF and against DEFENDANT CITY OF CHICAGO, and award

compensatory damages, punitive damages, court costs, attorneys’ fees, and such other relief that

this Honorable Court deems just and equitable.

                                       JURY DEMAND

       PLAINTIFF demands trial by jury.

                                                           Respectfully Submitted,

                                                           s/Jeffrey C. Grossich____________
                                                           Attorney for Plaintiff




Blake Horwitz, Esq.
Jeffrey C. Grossich, Esq.
The Blake Horwitz Law Firm, Ltd.
111 West Washington Street, Suite 1611
Chicago, Illinois 60602
Phone: (312) 676-2100
Fax: (312) 445-8741

                                                 12
